DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 10 May 2022. 
Claims 1 and 13 have been amended.
Claims 2, 12 and 20 are cancelled.
Claims 14-16 remains withdrawn from consideration.
Claims 21-23 have been added.
Claims 1, 3-11, 13, 17-19 and 21-23 are presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/10/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Rejections Withdrawn
The rejection of claims 1, 3-6, 9-11, 17 and 19 under 35 U.S.C. 103(a) as being unpatentable over OLMSTEAD (US 2006/0147522 A1) in view of PALMIERI (“Fixed combination of hyaluronic acid and chondroitin-sulphate oral formulation in a randomized double blind, placebo controlled study for the treatment of symptoms in patients with non-erosive gastroesophageal reflux”, European Review for Medical and Pharmacological Sciences, 17, pages 3272-3278, 2013; cited in IDS filed 10/26/2018),  PIZZONI (US 2011/0071106 A1, hereafter Pizzoni2) and WEHLING (US 5178878 A), is withdrawn in view of the claim amendments and upon further consideration.
The rejection of claim 7 under 35 U.S.C. 103(a) as being unpatentable over Olmstead in view of Palmieri, Pizzoni2 and Wehling as applied to claims 1, 3-6, 9-11, 17 and 19 above, and further in view of KHARE (US 2004/0146993 A1), is withdrawn in view of the claim amendments and upon further consideration.
The rejection of claims 12, 13 and 20 under 35 U.S.C. 103(a) as being unpatentable over Olmstead in view of Palmieri, Pizzoni2 and Wehling as applied to claims 1, 3-6, 9-11, 17 and 19 above, and further in view of PIZZONI (WO 2010/136872 A2, cited in IDS filed 10/26/2018), is withdrawn in view of the claim amendments and upon further consideration.


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains the recitation “said composition a solid form” which contains grammatical error.  
Claims 3-11 are objected for containing the recitation “The composition for use according to claim 1” (emphasis added).
Appropriate corrections are required.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over OLMSTEAD (US 2006/0147522 A1) in view of PALMIERI (“Fixed combination of hyaluronic acid and chondroitin-sulphate oral formulation in a randomized double blind, placebo controlled study for the treatment of symptoms in patients with non-erosive gastroesophageal reflux”, European Review for Medical and Pharmacological Sciences, 17, pages 3272-3278, 2013; cited in IDS filed 10/26/2018) and CHAUDHARI (US 2006/0165759 A1).
Olmstead is primarily directed towards a composition comprising at least one acid-labile proton pump inhibitor agent and at least one antacid, wherein the composition is used for treating gastrointestinal disorder or disease (abstract).
Regarding claims 1, 10-11 and 21, Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the antacid includes aluminum hydroxide and sodium bicarbonate (paragraph [0039]).  Olmstead discloses that the proton pump inhibitor includes omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole (paragraph [0037]).  Olmstead discloses that the composition is in the form of a tablet including a lozenge (e.g. oral suckable, melt-in-mouth or dissolve-in-mouth composition, capable of dissolving completely in the mouth of a subject) (paragraph [0041]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Olmstead discloses that the composition further comprises excipients including antioxidants (e.g. at least one food or pharmaceutical grade excipient or additive) (paragraph [0043]).
Regarding claim 19, Olmstead discloses that antacid is thought to prevent substantial degradation of acid labile pharmaceutical agent (paragraph [0005]).  Olmstead discloses antacid sufficient to increase gastric pH to a pH that prevents acid degradation of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the antacid includes aluminum hydroxide and sodium bicarbonate (paragraph [0039]).  Olmstead discloses that the composition comprises antacid in amounts including about 100 to about 3000 mg and including 5 mEq to about 30 mEq (paragraph [0040]).  The amount of the antacids is an art-recognized result-effective variable, e.g., prevents acid degradation of proton pump inhibitor in gastric fluid, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of antacid including aluminum hydroxide and sodium bicarbonate to add to the composition in order to obtain a composition with a desired prevention of degradation of proton pump inhibitor in gastric fluid.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Olmstead does not specifically teach a composition comprising hyaluronic acid, or a salt thereof, and a chondroitin, or a salt thereof.  Olmstead does not specifically teach that the composition dissolves in the mouth of the subject in a time period from 5 minutes to 20 minutes.  The deficiencies are made up for by the teachings of Palmieri and Chaudhari.
Palmieri is primarily directed towards a combination of hyaluronic acid and chondroitin-sulphate for gastroesophageal reflux control (abstract).
Regarding claims 1, 9 and 21, Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).
Chaudhari is primarily directed towards organoleptically acceptable antacid lozenge including at least one antacid present in the form of micronized particles having a particle size of less than about 10 microns (abstract).
Regarding claims 1 and 21, Chaudhari teaches that lozenges provide controlled delivery of antacids to the esophagus and stomach, which allows delivery of antacid to neutralize stomach acid over a sustained time period, an effective mode for reduction of stomach acid since the gradual release of the antacid counteracts the effect of stomach emptying and the continuous secretion of acid (paragraph [0003]).  Chaudhari teaches that antacid salts do not dissolve easily in the mouth (paragraph [0004]).  Chaudhari teaches that additionally, the lining of the esophagus is continuously bathed, thus providing relief for tissues inflamed by gastric reflux (paragraph [0003]).  Chaudhari teaches lozenge comprising antacid as particles having a size of less than about 10 microns (paragraph [0006]).  Chaudhari teaches lozenge that remain in the oral cavity as it dissolves slowly over a period of from about 5 to 20 minutes (e.g. dissolves completely in the mouth of the subject/dissolves completely in the mouth of the subject in a time period from 5 minutes to 20 minutes) (paragraph [0008]).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a lozenge composition (e.g. solid oral suckable, melt-in-mouth or dissolve-in-mouth composition) comprising a proton pump inhibitor selected from including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; wherein the antacid has a size of less than about 10 microns; and wherein the lozenge composition dissolves in the mouth of the patient from about 5 to 20 minutes. The person of ordinary skill in the art would have been motivated to make those modifications (1) to obtain a composition with increased effectiveness for treating gastroesophageal reflux by including hyaluronic acid and chondroitin sulphate, which as taught by Palmieri, the addition of hyaluronic acid and chondroitin sulphate to a PPI has an efficacy for treatment of gastroesophageal reflux that has a lower response rate to PPIs without the hyaluronic acid and chondroitin sulphate; and (2) because Olmstead discloses that the composition is in the form of including a lozenge and Chaudhari teaches lozenge composition that remain in the oral cavity as it dissolves slowly over a period of from about 5 to 20 minutes and comprises antacid having a size of less than about 10 microns provides sustained release of antacid over time which is an effective mode for reduction of stomach acid since the gradual release of the antacid counteracts the effect of stomach emptying and the continuous secretion of acid, which motivates one of ordinary skill in the art to modify the composition of Olmstead to be in the form of a lozenge that dissolves slowly over a period of from about 5 to 20 minutes and comprises antacid having a size of less than about 10 microns to obtain a composition that provides antacid release that counteracts the effect of stomach emptying and the continuous secretion of acid.  The person of ordinary skill in the art would reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  

Claims 3, 5-6, 13, 17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Olmstead in view of Palmieri and Chaudhari as applied to claims 1, 9-11, 19 and 21 above, and further in view of PIZZONI (US 2011/0071106 A1, hereafter Pizzoni2).
Regarding claim 13, Olmstead discloses amount of proton pump inhibitor of about 5 mgs to about 200 mgs (paragraph [0028]).  Olmstead discloses that the amount of antacid including about 400 to about 1300 mg (paragraph [0040]).  Chaudhari teaches lozenge with a weight of from about 2.5 to 6 grams (paragraph [0006]).
Olmstead, Palmieri and Chaudhari not specifically teach that the hyaluronic acid is linear, branched, cross-linked or substituted hyaluronic acid having an average molecular weight comprised from about 200 KDa to about 800 KDa (e.g. claim 3); is a hyaluronate salt of an alkali metal or an alkaline earth metal (e.g. claim 5); or is sodium hyaluronate (e.g. claims 6, 17 and 22).  Olmstead, Palmieri and Chaudhari not specifically teach that the chondroitin is sodium chondroitin (e.g. claim 23).  
Pizzoni2 is primarily directed towards use of a glycosaminoglycan association of hyaluronic acid and chondroitin sulfate for the preparation of oral compositions for the prevention or for the treatment of upper gastro-intestinal tract disorders (abstract).
Regarding claims 3 and 5-6, Pizzoni2 teaches a composition comprising chondroitin sulfate or of a pharmaceutically acceptable salt thereof and hyaluronic acid or of a pharmaceutically acceptable salt thereof for combating upper-gastro-intestinal disorders (paragraph [0017]).  Pizzoni2 teaches that the average molecular weight of the hyaluronic acid is from 105 to 106 Da (e.g. 100 KDa to 1000 KDa) (paragraph [0061]).
Regarding claims 5-6, 17 and 22-23, Pizzoni2 teaches that the hyaluronic acid and chondroitin sulfate are preferably used as alkaline salt including sodium (paragraph [0019]).
Regarding claim 13, Pizzoni2 teaches an amount of hyaluronic acid of from 80 mg to 200 mg and an amount of chondroitin sulfate of from 150 mg to 500 mg (paragraph [0020]).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a lozenge composition (e.g. solid oral suckable, melt-in-mouth or dissolve-in-mouth composition) comprising a proton pump inhibitor selected from including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; wherein the antacid has a size of less than about 10 microns; wherein the lozenge composition dissolves in the mouth of the patient from about 5 to 20 minutes; wherein the hyaluronic acid has an average molecular weight of from 105 to 106 Da (e.g. 100 KDa to 1000 KDa); and wherein the proton pump inhibitor is present in an amount of about 5 mgs to about 200 mgs, antacid is present in an amount of about 400 to about 1300 mg, the hyaluronic acid is present in an amount of from 5 mg to 100 mg, the chondroitin sulphate is present in an amount of from 200 mg to 700 mg, and the total weight of lozenge is from about 2.5 to 6 grams. The person of ordinary skill in the art would have been motivated to make those modifications because (1) Pizzoni2 teaches amount ranges of hyaluronic acid of from 5 mg to 100 mg and the chondroitin sulphate of from 200 mg to 700 mg that are effective for treating including gastric reflux, which one of ordinary skill in the art would use to optimize the amount of hyaluronic acid and chondroitin sulphate in a composition that is prima facie obvious in light of the disclosure of Olmstead and the teachings of Palmieri and Chaudhari; and (2) it would have been prima facie obvious to try other known hyaluronic acid including hyaluronic acid having an average molecular weight of from 105 to 106 Da (e.g. 100 KDa to 1000 KDa) to be used as the specific hyaluronic acid, especially without any evidence of unexpected results from using hyaluronic acid having an average molecular weight of from 105 to 106 Da (e.g. 100 KDa to 1000 KDa).  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  The person of ordinary skill in the art would reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Pizzoni2 teaches a composition comprising chondroitin sulfate or of a pharmaceutically acceptable salt thereof and hyaluronic acid or of a pharmaceutically acceptable salt thereof for combating upper-gastro-intestinal disorders (paragraph [0017]).  Pizzoni2 teaches that the average molecular weight of the hyaluronic acid is from 105 to 106 Da (e.g. 100 KDa to 1000 KDa) (paragraph [0061]).  Pizzoni2 teaches an amount of hyaluronic acid of from 80 mg to 200 mg and an amount of chondroitin sulfate of from 150 mg to 500 mg (paragraph [0020]).
Regarding the amount of the proton pump inhibitor (e.g. claim 13), Olmstead discloses amount of proton pump inhibitor of about 5 mgs to about 200 mgs (paragraph [0028]).  Chaudhari teaches lozenge with a weight of from about 2.5 to 6 grams (paragraph [0006]).  The amount of the proton pump inhibitor is an art-recognized result-effective variable, e.g., provide treatment of gastric acid related disorder, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of a proton pump inhibitor to add to the composition in order to obtain a composition with a desired treatment of gastric acid related disorder.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding the amount of the antacid (e.g. claim 13), Olmstead discloses that the composition comprises antacid in amounts including about 100 to about 3000 mg (paragraph [0040]).  Pizzoni teaches that the fixed combination contains from 150 to 325 mg of aluminum hydroxide (page 5, lines 25-30).  Chaudhari teaches lozenge with a weight of from about 2.5 to 6 grams (paragraph [0006]).  The amount of the antacids is an art-recognized result-effective variable, e.g., prevents acid degradation of proton pump inhibitor in gastric fluid and hinders gastric erosion, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of antacid including aluminum hydroxide and sodium bicarbonate to add to the composition in order to obtain a composition with a desired prevention of degradation of proton pump inhibitor in gastric fluid and hindering gastric erosion.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding the amount of the hyaluronic acid (e.g. claim 13), Pizzoni teaches that the fixed combination contains from 5 mg to 100 mg of hyaluronic acid or of a salt thereof (page 5, lines 25-30).  Chaudhari teaches lozenge with a weight of from about 2.5 to 6 grams (paragraph [0006]).  The amount of the chondroitin sulfate is an art-recognized result-effective variable, e.g., provides healing of a damaged gastric wall, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of hyaluronic acid to add to the composition in order to obtain a composition with a desired healing of a damaged gastric wall.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding the amount of the chondroitin sulfate (e.g. claim 13), Pizzoni teaches that the fixed combination contains from 200 mg to 700 mg of chondroitin sulfate or a salt thereof (page 5, lines 25-30).  Chaudhari teaches lozenge with a weight of from about 2.5 to 6 grams (paragraph [0006]).  The amount of the hyaluronic acid and chondroitin are art-recognized result-effective variables, e.g., selectively fixes itself to the gastric mucosa and forms a protective layer which is not attached by the gastric enzymes, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of chondroitin sulfate to add to the composition in order to obtain a composition with a desired protective layer on the gastric mucosa that is not attached by gastric enzymes.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olmstead in view of Palmieri and Chaudhari as applied to claims 1, 9-11, 19 and 21 above, and further in view of SENIN (US 2010/0028395 A1).
Olmstead, Palmieri and Chaudhari not specifically teach that the hyaluronic acid is hyaluronic acid CAS No. 9004-61-9.  The deficiency is made up for by the teachings of Senin.
Senin is primarily directed towards containing N-acetylglucosamine and an alkaline metal sulphate in equivalent mass ratios between 1:0.5 and 1:3, optionally in association with hyaluronic acid or a salt thereof (abstract).
Regarding claim 4, Senin teaches that fundamental components of the extracellular matrix of connective tissue including hyaluronic acid (paragraph [0024]).  Senin teaches use of hyaluronic acid including hyaluronic acid CAS No. 9004-61-9 (paragraph [0037]).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a lozenge composition (e.g. solid oral suckable, melt-in-mouth or dissolve-in-mouth composition) comprising a proton pump inhibitor selected from including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; wherein the antacid has a size of less than about 10 microns; wherein the lozenge composition dissolves in the mouth of the patient from about 5 to 20 minutes; and wherein the hyaluronic acid is hyaluronic acid CAS No. 9004-61-9. The person of ordinary skill in the art would have been motivated to make those modifications because it would have been prima facie obvious to try other known hyaluronic acid including hyaluronic acid CAS No. 9004-61-9, especially without any evidence of unexpected results from using hyaluronic acid CAS No. 9004-61-9.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  The person of ordinary skill in the art would reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Senin teaches use of hyaluronic acid including hyaluronic acid CAS No. 9004-61-9 (paragraph [0037]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olmstead in view of Palmieri and Chaudhari as applied to claims 1, 9-11, 19 and 21 above, and further in view of KHARE (US 2004/0146993 A1).
Olmstead, Palmieri and Chaudhari do not specifically teach that the chondroitin sulphate is derived from chondroitin of animal origin and that the animal origin is chickens, bovines, swine, fish and shells of crustaceans including crabs, lobsters or prawn shells.  The deficiencies are made up for by the teachings of Khare.
Khare is primarily directed towards a method of isolating chondroitin sulfate product from feedstock comprising connective tissue (abstract).
Regarding claim 7, Khare teaches chondroitin sulfate isolated from including bovine, swine, bird and fish (paragraph [0012]).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a lozenge composition (e.g. solid oral suckable, melt-in-mouth or dissolve-in-mouth composition) comprising a proton pump inhibitor selected from including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; wherein the antacid has a size of less than about 10 microns; wherein the lozenge composition dissolves in the mouth of the patient from about 5 to 20 minutes; and wherein the chondroitin sulphate is obtained from including bovine, swine, bird and fish.  The person of ordinary skill in the art would have been motivated to make those modifications because chondroitin sulphate including chondroitin sulphate obtained from including bovine, swine, bird and fish are known and it would have been prima facie obvious for one of ordinary skill in the art try other known chondroitin sulphate including chondroitin sulphate obtained from including bovine, swine, bird and fish as the chondroitin sulphate and expected it to be suitable for use as the chondroitin sulpate, especially without any evidence of unexpected results from using chondroitin sulphate obtained from including bovine, swine, bird and fish.  The person of ordinary skill in the art would have reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Khare teaches chondroitin sulfate isolated from including bovine, swine, bird and fish (paragraph [0012]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olmstead in view of Palmieri and Chaudhari as applied to claims 1, 9-11, 19 and 21 above, further in view of Khare as applied to claim 7 above, and further in view of NOH (US 2010/0272761 A1).
Olmstead, Palmieri and Chaudhari not specifically teach that the chondroitin has an average molecular weight comprised from about 200 KDa to about 800 KDa (e.g. claim 8) or from about 400 KDa to about 600 KDa (e.g. claim 18).  The deficiency is made up for by the teachings of Noh.
Noh is primarily directed towards polymer compounds binding with lipoamide produced by the reaction of the primary amine group of lipoamide with the carboxy group of polysaccharide compounds including chondroitin sulfates (abstract).
Regarding claims 8 and 18, Noh teaches chondroitin sulfate having a molecular weight of 1 to 1,000 kDa, which has excellent biocompatibility, low antigen property, and decomposes/absorbs in a living body which makes it desirable as medical material (paragraph [0040]).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a lozenge composition (e.g. solid oral suckable, melt-in-mouth or dissolve-in-mouth composition) comprising a proton pump inhibitor selected from including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; wherein the antacid has a size of less than about 10 microns; wherein the lozenge composition dissolves in the mouth of the patient from about 5 to 20 minutes; and wherein the chondroitin sulphate is chondroitin sulphate having a molecular weight of 1 to 1,000 kDa.  The person of ordinary skill in the art would have been motivated to make those modifications because chondroitin sulphate including chondroitin sulphate having a molecular weight of 1 to 1,000 kDa for use in medical material is known and it would have been prima facie obvious for one of ordinary skill in the art try other known chondroitin sulphate including chondroitin sulphate having a molecular weight of 1 to 1,000 kDa and expected it to be suitable for use as the chondroitin sulpate, especially without any evidence of unexpected results from using chondroitin sulphate having a molecular weight of 1 to 1,000 kDa.  The person of ordinary skill in the art would have reasonably expected success because Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Noh teaches chondroitin sulfate having a molecular weight of 1 to 1,000 kDa, which has excellent biocompatibility, low antigen property, and decomposes/absorbs in a living body which makes it desirable as medical material (paragraph [0040]).

Rejections Maintained and Made Again
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 17-19 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 21-23 of copending Application No. 16/020,479 (reference application, PGPUB US 2019/0125664 A1, hereafter ‘479). 
Regarding claims 1-11, 17-19 and 21-23, although the claims at issue are not identical, they are not patentably distinct from each other because the composition recited in the claims 1-18 of ‘479 is a composition for oral use in the solid form of a chewable and/or suckable and/or melt-in-mouth tablet, comprising a mixture which comprises a hyaluronic acid, or a salt thereof; and a chondroitin, or a salt thereof and; a basic substance selected from the group comprising consisting of a salt in the form of an oxide, a hydroxide, a carbonate, a bicarbonate, a silicate, a trisilicate, a sulphate or a citrate of a cation of an alkali metal or a cation of an alkaline earth metal or a cation of a metal (III); a proton pump inhibitor compound selected from comprising omeprazole, lansoprazole, esomeprazole, pantoprazole, rabeprazole sodium, ilaprazole and tenatoprazole; and at least one food or pharmaceutical grade excipient or additive; which is substantially the same as the instantly claimed composition.

Claims 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of ‘479 as applied to claims 1, 3-11, 17-19 and 21-23 above, and further in view of OLMSTEAD (US 2006/0147522 A1) and PIZZONI (WO 2010/136872 A2, cited in IDS filed 10/26/2018). 
Regarding claim 13, claim 1 of ‘479 recites an amount from 0.1% to 5% by weight of hyaluronic acid and an amount of from 20% to 80% by weight of chondroitin.
The claims of ‘479 do not specifically recite the amount of the antacid and the proton pump inhibitor.  The deficiencies are made up for by the teachings of Olmstead and Pizzoni.
Olmstead is primarily directed towards a composition comprising at least one acid-labile proton pump inhibitor agent and at least one antacid, wherein the composition is used for treating gastrointestinal disorder or disease (abstract).
Regarding claim 13, Olmstead discloses amount of proton pump inhibitor of about 5 mgs to about 200 mgs (paragraph [0028]).  Olmstead discloses that the amount of antacid is about 100 to 3000 mg (paragraph [0040]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  
Pizzoni is primarily directed towards a fixed combination of hyaluronic acid, chondroitin sulfate and aluminum hydroxide for the preparation of medicaments for treating gastric disorders (abstract).
Regarding claim 13, Pizzoni teaches a fixed combination of hyaluronic acid, chondroitin sulfate and aluminum hydroxide used for treatment of gastritis or of gastric or duodenal endothelial damages including erosions and ulcers (page 4, lines 16-18).  Pizzoni teaches that the fixed combination contains from 5 mg to 100 mg of hyaluronic acid or of a salt thereof, from 200 mg to 700 mg of chondroitin sulfate or a salt thereof, and from 150 to 325 mg of aluminum hydroxide (page 5, lines 25-30).  Pizzoni teaches that conventional chewable base includes sucrose (page 8, lines 21-22).  Pizzoni teaches a tablet with a weight of 1,100 mg (e.g. about 55.5% of the chewable tablet) (page 9, EXAMPLE 1).
It would have been  prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to a suckable, melt-in-mouth or dissolve-in-mouth composition comprising a proton pump inhibitor including omeprazole, esomeprazole, tenatoprazole, lansoprazole, pantoprazole, and rabeprazole; an antacid including aluminum hydroxide and sodium bicarbonate; hyaluronic acid; chondroitin sulphate; wherein the proton pump inhibitor is present in an amount of about 5 mgs to about 200 mgs, antacid is present in an amount of about 100 to 3000 mg, the hyaluronic acid is present in an amount of from 0.1% to 5% by weight, the chondroitin sulphate is present in an amount of from 20% to 80% by weight, and the total weight of the chewable tablet includes a weight of 1,100 mg.  The person of ordinary skill in the art would have been motivated to make those modifications because the amount of antacid including aluminum hydroxide and sodium bicarbonate and a proton pump inhibitor are all known result effective variables, e.g., actives for treating including GERD, which one of ordinary skill in the art would optimize using the known amount ranges of each thereof taught by Olmstead and Pizzoni.  The person of ordinary skill in the art would have reasonably expected success because Olmstead discloses amount of proton pump inhibitor of about 5 mgs to about 200 mgs (paragraph [0028]).  Olmstead discloses that the amount of antacid is about 100 to 3000 mg (paragraph [0040]).  Olmstead discloses that the composition is used to treat including gastric ulcer disease and gastroesophageal reflux disease (paragraph [0036]).  Pizzoni teaches a fixed combination of hyaluronic acid, chondroitin sulfate and aluminum hydroxide used for treatment of gastritis or of gastric or duodenal endothelial damages including erosions and ulcers (page 4, lines 16-18).  Pizzoni teaches that the fixed combination contains from 5 mg to 100 mg of hyaluronic acid or of a salt thereof, from 200 mg to 700 mg of chondroitin sulfate or a salt thereof, and from 150 to 325 mg of aluminum hydroxide (page 5, lines 25-30).  Pizzoni teaches that conventional chewable base includes sucrose (page 8, lines 21-22).  Pizzoni teaches a chewable tablet with a weight of 1,100 mg (e.g. about 55.5% of the chewable tablet) (page 9, EXAMPLE 1).
Regarding the amount of the proton pump inhibitor (e.g. claim 13) and claims 12 and 20, Olmstead discloses amount of proton pump inhibitor of about 5 mgs to about 200 mgs (paragraph [0028]).  The amount of the proton pump inhibitor is an art-recognized result-effective variable, e.g., provide treatment of gastric acid related disorder, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of a proton pump inhibitor to add to the composition in order to obtain a composition with a desired treatment of gastric acid related disorder.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding the amount of the antacid (e.g. claim 13) and claims 12 and 20, Olmstead discloses that the composition comprises antacid in amounts including about 100 to about 3000 mg (paragraph [0040]).  Pizzoni teaches that the fixed combination contains from 150 to 325 mg of aluminum hydroxide (page 5, lines 25-30).  The amount of the antacids is an art-recognized result-effective variable, e.g., prevents acid degradation of proton pump inhibitor in gastric fluid and hinders gastric erosion, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of antacid including aluminum hydroxide and sodium bicarbonate to add to the composition in order to obtain a composition with a desired prevention of degradation of proton pump inhibitor in gastric fluid and hindering gastric erosion.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding the amount of the hyaluronic acid, Pizzoni teaches that the fixed combination contains from 5 mg to 100 mg of hyaluronic acid or of a salt thereof (page 5, lines 25-30).  The amount of the chondroitin sulfate is an art-recognized result-effective variable, e.g., provides healing of a damaged gastric wall, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of hyaluronic acid to add to the composition in order to obtain a composition with a desired healing of a damaged gastric wall.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding the amount of the hyaluronic acid, Pizzoni teaches that the fixed combination contains from 200 mg to 700 mg of chondroitin sulfate or a salt thereof (page 5, lines 25-30).  The amount of the hyaluronic acid and chondroitin are art-recognized result-effective variables, e.g., selectively fixes itself to the gastric mucosa and forms a protective layer which is not attached by the gastric enzymes, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of chondroitin sulfate to add to the composition in order to obtain a composition with a desired protective layer on the gastric mucosa that is not attached by gastric enzymes.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant argues that the instantly claimed composition has unexpected results.  Applicant points to evidence provided that shows that omeprazole in combination with hyaluronic acid, chondroitin sulphate and antacid was more effective in treating GERD symptoms compared to omeprazole alone.
Applicant's arguments filed on 10 May 2022 have been fully considered but they are not persuasive.  In response, Olmstead teaches a composition in a solid oral dosage form comprising at least one acid-labile proton pump inhibitor and at least one antacid sufficient to increase gastric pH to a pH that prevents acid degradation of at least some of the proton pump inhibitor in the gastric fluid (paragraph [0011]). Palmieri teaches that although proton pump inhibitors (PPIs) are effective in treatment of gastroesophageal reflux disease (GERD) patients, PPI therapy fails to completely resolve symptoms (page 3272, second column, second paragraph).  Palmieri teaches an efficacy of adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI for treatment gastroesophageal reflux that could have a lower response rate to PPIs (page 3276, first column, second paragraph).  Chaudhari teaches that lozenges provide controlled delivery of antacids to the esophagus and stomach, which allows delivery of antacid to neutralize stomach acid over a sustained time period, an effective mode for reduction of stomach acid since the gradual release of the antacid counteracts the effect of stomach emptying and the continuous secretion of acid (paragraph [0003]).  Chaudhari teaches that antacid salts do not dissolve easily in the mouth (paragraph [0004]).  Chaudhari teaches that additionally, the lining of the esophagus is continuously bathed, thus providing relief for tissues inflamed by gastric reflux (paragraph [0003]).  Chaudhari teaches lozenge that remain in the oral cavity as it dissolves slowly over a period of from about 5 to 20 minutes (e.g. dissolves completely in the mouth of the subject/dissolves completely in the mouth of the subject in a time period from 5 minutes to 20 minutes) (paragraph [0008]).  Therefore, from the disclosure of Olmstead and the teachings of Palmieri and Chaudhari, one of ordinary skill in the art would have produced a lozenge composition comprising a proton pump inhibitor, an antacid, hyaluronic acid and chondroitin sulfate that overcomes the failure of PPI therapy alone including failing to completely resolve symptoms of GERD (e.g. more effective in treating GERD symptoms compared to PPI alone).  The alleged unexpected results is not actually unexpected in light of the teachings of Palmieri, which teaches that adding an oral formulation of hyaluronic acid and chondroitin sulphate to a PPI provides better treatment of gastroesophageal reflux compared to PPIs alone.
Thus, for the reasons of record and for the reasons presented above claims 1, 3-11, 13, 17-19 and 21-23 are rejected under 35 U.S.C. 103(a) and provisionally rejection on the ground of nonstatutory double patenting.

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634